Case: 4:20-cr-00807-SEP-NCC Doc. #: 2 Filed: 12/10/20 Page: 1 of 2 PageID #: 5


                              UNITED STATES DISTRCT COURT
                              EASTERN DISTRICT OF MISSOURI .
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )
                                                     )          4:20CR00807 SEP/NCC
                                                     )
JOHN ALVIN WITHOUSE, JR.,                            )
                                                     )
        Defendant.                                   )


                                          INDICTMENT


        The Grand Jury charges that:

                                            COUNT I

        On or about the June 12, 2020, in Perry County, Missouri, within the Eastern

District of Missouri, the defendant,

                                JOHN ALVIN WITHOUSE, JR.,

with intent to defraud, did pass to an employee at Rozier's Food Center, a falsely made, forged

and counterfeited obligation of the United States, that is, a Federal Reserve Note in the

 denomination of one hundred dollars, Serial No. FB86698628A, which he then knew to be

falsely made, forged and counterfeited.

        In violation of Title 18, United States Code, Section 472.

                                            COUNT II

        On or about the June 14, 2020, in Perry County, Missouri, within the Eastern District of

 Missouri, the defendant,

                                                 1
Case: 4:20-cr-00807-SEP-NCC Doc. #: 2 Filed: 12/10/20 Page: 2 of 2 PageID #: 6


                                JOHN AL VIN WITHOUSE, JR.,

with intent to defraud, did pass to an employee at Rozier's True Value Hardware, a falsely made,

forged and counterfeited obligation of the United States, that is, a Federal Reserve Note in th~

denomination of one hundred dollars, Serial No. FB86698628A, which he then knew to be

falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 472.

                                               COUNT III

       Between about June 12, 2020 and June 15, 2020, in Perry County, within the Eastern

District of Missouri, the defendant,

                                   JOHN ALVIN WITHOUSE, JR.,

with intent to defraud, did counterfeit falsely make, forge, and alter an obligation of the United

States, that is, a falsely made, forged and counterfeited one-hlindred-dollar Federal Reserve

Note, Serial No. FB86698628A.

       In violation of Title 18, United States Code, Section 471.




                                                      A TRUE BILL.



                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney




JENNIFER J. ROY #47203MO
Assistant United States Attorney

                                                 2
